Mr President,
This is an historic and unusual gathering of our General Assembly.
We gather not in the great city of New York, but from among our people, from across the nations of the earth, as together we face the same storm.
A global pandemic that has claimed the lives of at least 1 million souls that we know of and has plunged our world into a global economic recession.
These events reminds us of our shared humanity, our interdependence and, indeed, the value of our common hope.
To get an education, a job, a livelihood.
To be safe, healthy and free.
To live in a clean and unpolluted environment.
In such times of crisis, there is actually an opportunity for our shared humanity to overwhelm the differences that usually beset us and to focus once again on pursuing our common hope. Which is why we gather.
I speak to you today from Sydney, Australia’s largest city and the ancient home of the Gadigal people.
One of Australia’s many Indigenous peoples who have cared for our continent for more than 60,000 years. The world’s oldest continuous living indigenous culture, and so I acknowledge their elders past, present and future as I make these remarks from Sydney today.
Australia is contending with this storm of the global COVID-19 pandemic and recession with great determination.
Our aim is simple, to deny the virus the destruction it seeks to visit upon us, upon our lives and our livelihoods.
Sadly, over 800 Australians have lost their lives to COVID-19. But in comparative terms we have fared better than most and we are grateful for that.
Our COVID-19 case and fatality rates are a fraction of those across the globe.
And while our economy has not been spared the blow of recession, our first in almost 30 years in Australia, the impact has been far less than almost every other developed economy in the world.
Almost half the jobs that we had lost to the virus early on have been already recovered. Australia is getting on with the job.
Our national COVIDSafe action plan has been straight forward.
Secure our borders early and consistently.
Entrench COVIDSafe behaviours in our community and in our economy.
Social distancing, mask use and sanitation measures, to deny the virus the opportunity to move amongst us.
To build and ensure strong testing, tracing, and outbreak containment capabilities, shutting the virus down, before it can take hold.
Investing in our hospitals and our medical supplies to ensure the virus does not overwhelm our health system.
And to provide an economic lifeline to millions of Australians, their families and businesses, who have lost jobs and livelihoods as a result of the recession with income and investment supports worth more than 15 per cent of our GDP.
Our approach, though we have been tested, has saved lives and livelihoods and has protected, as best as we have been able to, our most vulnerable.
And we have done this consistent with our principles as an open, liberal democracy, respecting the dignity of each and every individual, every citizen, every life.
In Australia, we have also been mindful of our wonderful Pacific family during this pandemic, our wantoks, our vuvale, our whanau, particularly the island nations of the South West Pacific.
Australia is the single largest development partner for these nations.
So we’ve provided personal protective equipment, testing equipment, medical expertise, and we’re maintaining an essential services and humanitarian corridor so experts and supplies can get in and out.
In Southeast Asia, we’re also providing much-needed equipment and expertise, as well as supporting collaboration to develop a vaccine.
And we’ve contributed $80 million to the Gavi COVAX Advance Market Commitment.
When it comes to a vaccine, Australia’s view is very clear.
Whoever finds the vaccine must share it.
This is a global responsibility, and it’s a moral responsibility, for a vaccine to be shared far and wide.
Some might see short term advantage, or even profit.
But I assure you to anyone who may think along those lines, humanity will have a very long memory and be a very, very severe judge.
Australia’s pledge is clear: if we find the vaccine we will share it.
That’s the pledge we all must make.
At home, our Australian efforts are about producing and providing a vaccine to our citizenry, sovereignly produced, once a vaccine is safely available and we’ve invested $1.7 billion in that task.
And that includes being committed to ensuring our neighbours in the Pacific and other parts of South East Asia can also access a safe, effective and affordable vaccine.
The World Health Organization has a vital role, ensuring that if and when there is a vaccine, people around the world can get access it.
Australia supports the WHO’s efforts to develop a global framework so that vaccines and therapeutics are allocated fairly.
In facing a global health threat, we have all been reminded about the importance of multilateral cooperation.
And I acknowledge the efforts of the WHO in containing the spread of the virus, including in the Indo-Pacific region.
I’m pleased that the WHO has established an independent panel to evaluate the global response.
There is also a clear mandate to identify the zoonotic source of the COVID-19 virus and how it was transmitted to humans.
Australia strongly advocated for this review.
This virus has inflicted a calamity on our world and its peoples. We must do all we can to understand what happened for no other purpose than to prevent it from happening again.
When the resolution was put to the World Health Assembly in May, a record 145 countries were co-sponsors.
And as we try to control the spread of COVID-19, we also need to shine a spotlight on the dangers of disinformation.
Disinformation costs lives, and creates a climate of fear and division.
It goes against Australia’s values and beliefs as a free, open society.
So we recently worked through the United Nations to co-author a statement countering widespread disinformation, one signed by more than 120 countries.
I acknowledge the other UN bodies that are also making vital contributions.
The World Food Programme is transporting much-needed medical equipment and humanitarian supplies across the globe.
And the UN Development Programme is sending food into nations in dire need.
In fact, the UN is fulfilling its high purpose, the purpose that 75 years ago brought the world together in a united hope, and in goodwill.
Mr President, 75 years is a remarkable milestone.
Of course, much has changed since 1945.
When the UN Charter was signed, 51 countries were listed.
Australia was proud to be one of them and we are proud of the role we have played since then within the UN, to the present day.
Today, there are 193 UN member states.
That’s a good thing.
More voices. More ideas. More partners.
But with more voices and challenges comes complexity, negotiation, processes, bureaucracy that would test any organisation.
At 75, we know that the UN, like the humanity it serves, the nations that form it, are not perfect.
So against this backdrop, we should think about what the next 75 years look like for the UN, its structures, its functions and for multilateralism more generally.
We want these multilateral institutions to continue to deliver for us and all nations.
So we’re committed to ensuring they are fit for purpose, that they’re effective, that they’re open and transparent and, most importantly, that they are accountable to the sovereign states that form them.
The UN is its members, not its committees, processes, institutions or officials.
Its authority and efficacy is derived from the free participation, contributions, cooperation and collaboration of the sovereign states that comprise the United Nations, in a common purpose, to pursue our common hope.
We know that sovereignty doesn’t mean turning inwards though.
We value rules that protect sovereignty, peace and security, and curb the excessive use of power.
As Australians we also prize respect for international law and the peaceful resolution of disputes through dialogue.
This includes ensuring that competing territorial and maritime claims are based on, and determined in line with, international law, including the United Nations Convention on the Law of the Sea.
As an outward-looking, sovereign, trading nation, Australia also values the rules and institutions that enable international trade.
We know that trade creates wealth and brings nations together. It makes us more prosperous, all of us.
We won’t retreat into the downward spiral of protectionism in Australia.
So we’re leading efforts to reform the World Trade Organization.
We’re advocating for trade rules that are predictable, transparent and non-discriminatory.
We’re helping to design the first-ever set of global digital trade rules so we keep pace with modern realities.
And we’re working hard to preserve crucial elements of the WTO’s dispute settlement system so trade rules can continue to be enforced.
Australia also relies heavily on the international standards that UN technical bodies set, especially in areas like aviation, telecommunications, and health.
These issues are vital to all of our prosperity, and we want to play a bigger role alongside business and civil society in setting relevant and efficient standards.
We need to make sure these standards serve all countries rather than any single power, and that they are developed in line with the fundamental principles of the global order.
Australia is helping to shape the norms for other emerging issues, also.
Like ensuring states abide by agreed rules in cyber space, maintaining a peaceful outer space, and managing critical minerals resources.
Australia is also committed to ongoing counter-proliferation efforts.
We played a major role in negotiating the establishment of the
Comprehensive Nuclear-Test-Ban Treaty Organization in the 1980s and 1990s, and we see it as a critical pillar of international peace and security today.
As signatories to the Kyoto and Paris Accords we are reducing our carbon emissions, effectively. Most recently Australia beat our Kyoto target commitments by 430 million tonnes of C02 abatement.
Between 2017 and mid-2020, more than $30 billion was invested in renewables in Australia.
In 2019 we saw investment at more than three times, in renewables than the per capita rate of countries like Germany, China, or France.
Across 2019 and 2020, Australia will add more than 12.6 GW of renewable capacity, now that’s over four times that of our largest power station in Australia. And nearly one in four households have rooftop solar systems.
As a liberal democracy, we’re also committed to promoting universal values like human rights, gender equality and the rule of law.
We’ve always believed in these values, it’s what makes us who we are.
Australia was one of only eight countries involved in drafting the Universal Declaration of Human Rights. We’re proud of that role.
And today, we’re serving as a member of the United Nations Human Rights Council.
We’re the first country from the Pacific region to serve on that body.
Our term ends this year, and we’re pleased to have served but I’m proud that we’ve raised our voice and been heard on important issues like the rights of women and girls, the rights of Indigenous peoples, and the global abolition of the death penalty.
Australia will continue to bring its influence to bear to make sure it responds to the interests of its members and the needs of our time.
Mr President, 1945 was a defining year in human history.
The year the Second World War ended.
The year the United Nations was founded.
It was a year when humanity found hope amidst despair.
This year is one of the hardest since then.
So let our resolve now also be undiminished as it was at the beginning of the United Nations as we commit again, together, to realising the common hope that binds us all together.